Webb, Judge.
This is a suit seeking temporary and permanent injunction and damages. In a prior appearance, the Supreme Court affirmed the trial court’s denial of an interlocutory injunction. Beck v. Glaze, 230 Ga. 593 (198 SE2d 283). Subsequently the trial court granted defendant’s motion for summary judgment, and plaintiff appealed to this court. We transferred the appeal to the Supreme Court, which returned the case to us. Held:
The gist of plaintiffs complaint is that the public uses the public road in front of his house to go to and from a duly licensed business operated by defendants. We know of no authority authorizing the imposition of damages in these circumstances, and we accordingly affirm the grant of summary judgment to defendant.

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.